Name: Council Implementing Decision (CFSP) 2018/516 of 27 March 2018 implementing Decision 2014/450/CFSP concerning restrictive measures in view of the situation in Sudan
 Type: Decision_IMPL
 Subject Matter: civil law;  European construction;  international affairs;  Africa
 Date Published: 2018-03-28

 28.3.2018 EN Official Journal of the European Union L 84/22 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/516 of 27 March 2018 implementing Decision 2014/450/CFSP concerning restrictive measures in view of the situation in Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2014/450/CFSP of 10 July 2014 concerning restrictive measures in view of the situation in Sudan and repealing Decision 2011/423/CFSP (1), and in particular Article 6 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 July 2014, the Council adopted Decision 2014/450/CFSP. (2) On 14 March 2018, the United Nations Security Council Committee established pursuant to paragraph 5 of United Nations Security Council Resolution 1591(2005) updated the information relating to three persons subject to restrictive measures. (3) The Annex to Decision 2014/450/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2014/450/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 27 March 2018. For the Council The President E. ZAHARIEVA (1) OJ L 203, 11.7.2014, p. 106. ANNEX The entries concerning the persons listed below are replaced by the following entries: 2. ALNSIEM, Musa Hilal Abdalla. Alias: (a) Sheikh Musa Hilal; (b) Abd Allah; (c) Abdallah; (d) AlNasim; (e) Al Nasim; (f) AlNaseem; (g) Al Naseem; (h) AlNasseem; (i) Al Nasseem. Designation: (a) formerly Member of the National Assembly of Sudan from Al-Waha district; (b) formerly special adviser to the Ministry of Federal Affairs; (c) Paramount Chief of the Mahamid Tribe in North Darfur. Date of birth: (a) 1 January1964; (b) 1959. Place of birth: Kutum. Address: (a) Kabkabiya, Sudan; (b) Kutum, Sudan (Resides in Kabkabiya and the city of Kutum, Northern Darfur and has resided in Khartoum). Nationality: Sudan. Passport: (a) Diplomatic Passport D014433, issued on 21 February 2013 (Expired on 21 February 2015); (b) Diplomatic Passport D009889, issued on 17 February 2011 (Expired on 17 February 2013). National identification No: Certificate of Nationality A0680623. Date of UN designation: 25 April 2006. Other information: Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5795065 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Report from Human Rights Watch states they have a memo dated 13 February 2004 from a local government office in North Darfur ordering security units in the locality  to allow the activities of the mujahideen and the volunteers under the command of the Sheikh Musa Hilal to proceed in the areas of [North Darfur] and to secure their vital needs . On 28 September 2005, 400 Arab militia attacked the villages of Aro Sharrow (including its IDP camp), Acho, and Gozmena in West Darfur. We also believe that Musa Hilal was present during the attack on Aro Sharrow IDP camp: his son had been killed during the SLA attack on Shareia, so he was now involved in a personal blood feud. There are reasonable grounds to believe that as the Paramount Chief he had direct responsibility for these actions and is responsible for violations of international humanitarian and human rights law and other atrocities. 3. SHAREIF Adam Alias: (a) Adam Yacub Shant; (b) Adam Yacoub. Designation: Sudanese Liberation Army (SLA) Commander. Date of birth: 1 January 1970. Place of birth: El-Fasher. Nationality: Sudan. Passport No: P00182993, issued on 19 July 2010 (Expired on 18 July 2015). National identification No: 103-0037-6235 (as mentioned in the passport). Date of UN designation: 25 April 2006. Other information: Reportedly deceased on 7 June 2012. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5283783 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: SLA soldiers under the command of Adam Yacub Shant violated the ceasefire agreement by attacking a Government of Sudan military contingent that was escorting a convoy of trucks near Abu Hamra, Northern Darfur on July 23, 2005, killing three soldiers. After the attack Government military weapons and ammunition were looted. The Panel of Experts has information establishing that the attack by SLA soldiers took place and was clearly organised; consequently it was well planned. It is therefore reasonable to assume, as the Panel concluded, that Shant, as the confirmed SLA Commander in the area, must have had knowledge of and approved/or ordered the attack. He therefore bears direct responsibility for the attack and meets the criteria for being listed. 4. MAYU, Jibril Abdulkarim Ibrahim Alias: (a) General Gibril Abdul Kareem Barey; (b) Tek ; (c) Gabril Abdul Kareem Badri. Designation: National Movement for Reform and Development (NMRD) Field Commander. Date of birth: 1 January 1967. Place of birth: El-Fasher, North Darfur. Nationality: Sudanese by birth. Address: Tine, Sudan (Resides in Tine, on the Sudanese side of the border with Chad). National Identification Number: (a) 192-3238459- 9; (b) Certificate of nationality acquired through birth 302581. Date of UN designation: 25 April 2006. Other information: Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/5795071 Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mayu is responsible for the kidnapping of African Union Mission in Sudan (AMIS) personnel in Darfur during October 2005. Mayu openly attempts to thwart the AMIS mission through intimidation; for example he threatened to shoot down African Union (AU) helicopters in the Jebel Moon area in November 2005. Through such actions Mayu has clearly violated SCR 1591 in constituting a threat to stability in Darfur and meets the criteria to be designated by the Committee to be subjected to sanctions.